Order entered December 20, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00820-CV

                             MAERSK, INC., Appellant

                                         V.

     CALEB C. MGBEOWULA A/K/A CALEB MGBOWULA, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-01883-B

                                      ORDER

      As directed by this Court, appellant has provided written verification that it
has paid for the clerk’s and reporter’s records. Accordingly, we ORDER John
Warren, Dallas County Clerk, and Robin Washington, Official Court Reporter for
County Court at Law No. 2, to file their respective records within thirty days of
the date of this order.
      We DIRECT the Clerk of this Court to send a copy of this order to Mr.
Warren, Ms. Washington, and, all parties.
                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE